Motions Granted; Affirmed and Memorandum Opinion filed January 14,
2014.




                                     In The

                    Fourteenth Court of Appeals

                           NOS. 14-13-00244-CR &
                              14-13-00245-CR

DONNAVAN RUSSELL WALTON AKA DONAVAN RUSSELL WALTON,
                      Appellant

                                       V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 239th District Court
                           Brazoria County, Texas
                    Trial Court Cause Nos. 67160 & 67161


              MEMORANDUM                        OPINION
      A jury convicted appellant of being a felon in possession of a firearm and
possession of a controlled substance. After a pre-sentence investigation, on March
20, 2013, the trial court sentenced appellant to confinement for 15 years in the
Institutional Division of the Texas Department of Criminal Justice in each case,
with the sentences to be served concurrently. Appellant filed a timely notice of
appeal in each case.

      Appellant’s appointed counsel filed a brief in each case in which he
concludes each appeal is wholly frivolous and without merit. The briefs meet the
requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by
presenting a professional evaluation of the record and demonstrating why there are
no arguable grounds to be advanced. See High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978).

      Copies of counsel’s briefs were delivered to appellant. Appellant was
advised of the right to examine the appellate record and file a pro se response in
each case. See Stafford v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991).
More than forty-five days have passed, and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s briefs and agree the
appeals are wholly frivolous and without merit. Further, we find no reversible error
in the record. We need not address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable grounds
for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgments of the trial court are affirmed.



                                  PER CURIAM

Panel consists of Justices Boyce, Christopher, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2